Per Curiam.
In this case it is important that any action we take shall be such as to settle effectually the-rights of the parties. The controversy is one of the most-serious character, and, in the case as it now stands before-us, all we could do would be to set aside an injunction, which, whether right or wrong, has spent its principal force. The mischief has been so far done that we think it would be more satisfactory to have the contest before-us on the entire merits on an appeal after hearing, so that affirmative relief may be granted to defendants if entitled to it, and the whole matter disposed of completely. In declining to act now we deem it proper to-allow defendants to add to their answer a claim for the-effect of a cross-bill.
The proceedings below were not regular, but, under all' the circumstances, we are not convinced that there is any imperative necessity for summary interference. No costs, should be allowed against the relator, and we do not. wish to be understood as indicating any opinion against the defendants, on the merits.
The mandamus is denied without costs, with leave to amend the answer, and without prejudice to any rights of defendants in the ordinary course of practice.